Citation Nr: 1545545	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to disability ratings higher than 10 percent prior to August 14, 2012, and higher than 20 percent thereafter, for hepatitis C.

2.  Entitlement to an initial disability rating higher than 10 percent for cirrhosis of the liver.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  A November 2011 rating decision effectuated a September 2011 Board decision which found severance of service connection for the Veteran's hepatitis C improper.  A June 2012 rating decision granted service connection for cirrhosis of the liver as secondary to hepatitis C.  A September 2012 rating decision increased the Veteran's ratings for hepatitis C from 10 to 20 percent as of August 14, 2012, and for cirrhosis of the liver from noncompensable to 10 percent.  A March 2013 rating decision denied a claim of entitlement to TDIU.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In December 2013 and May 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 14, 2012, the Veteran's hepatitis C was not characterized by daily fatigue, malaise, or anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during the previous 12-months.

2.  As of August 14, 2012, the Veteran's hepatitis C is not characterized by incapacitating episodes during the past 12 months, weight loss, or hepatomegaly.

3.  The Veteran's cirrhosis of the liver is not characterized by portal hypertension and splenomegaly; a history of one or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy; or generalized weakness, substantial weight loss, and persistent jaundice, or ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy refractory to treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's hepatitis C prior to August 14, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2015).

2.  The criteria for a rating in excess of 20 percent for the Veteran's hepatitis C as of August 14, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for the claim of entitlement to a higher initial rating for cirrhosis of the liver.  Service connection for cirrhosis of the liver was granted in a June 2012 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice under the VCAA is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for entitlement to increased ratings for hepatitis C, the duty to notify was satisfied by a January 2012 letter, which was sent prior to the June 2012 statement of the case.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, VA and private treatment records, and lay statements.

The Veteran was afforded VA compensation and pension examinations germane to his hepatitis C and cirrhosis of the liver in June 2012 and June 2014.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Contrary to the representative's July 2015 Brief, they considered the Veteran's nausea, vomiting, and abdominal pain.

This claim was remanded by the Board for additional development in December 2013 and May 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with a new examination in June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in September 2013.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.
Claims for Higher Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Increased Ratings for Hepatitis C

The record shows that a November 2011 rating decision effectuated a September 2011 Board decision which found severance of service connection of the Veteran's hepatitis C improper.  In December 2011, the Veteran filed a notice of disagreement with the restored 10 percent rating.  The RO issued a statement of the case in June 2012, wherein it continued the 10 percent rating.  Thereafter, the Veteran filed a timely substantive appeal in June 2012.  In a September 2012 rating decision, the RO increased the Veteran's rating for hepatitis C from 10 to 20 percent as of August 14, 2012.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis C is rated at 100 percent where there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354 (2015).

A 60 percent rating applies where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly (abnormal enlargement of the liver), or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 40 percent rating applies where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 20 percent rating applies where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 10 percent rating applies where there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

The Veteran, including via his representative's July 2015 Brief, contends that higher ratings are warranted for his hepatitis C.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that disability evaluations in excess of 10 percent prior to August 14, 2012, and in excess of 20 percent thereafter,  for hepatitis C are not warranted.  Specifically, a rating in excess of 10 percent prior to August 14, 2012 is not warranted under DC 7354 because, as the June 2012 VA examiner found, the Veteran did not have daily fatigue, malaise, or anorexia, requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during the past 12-month period.  In fact, the examiner found that the Veteran had no incapacitating episodes during the past 12 months.

Likewise, a rating in excess of 20 percent as of August 14, 2012 is not warranted under DC 7354 because, as the June 2014 VA examiner found, the Veteran does not have incapacitating episodes having a total duration of at least four weeks during the past 12-month period; indeed, the examiner found that the Veteran had no incapacitating episodes during the past 12 months.  Further, the examiner did not find evidence of weight loss or hepatomegaly.

Although the Veteran stated at his September 2013 hearing that he has fluid retention that presents in his legs and ankle and feet along with weight loss, the Board finds that this is outweighed by the VA examiners' objective findings.

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for ratings for the Veteran's hepatitis C in excess of 10 percent prior to August 14, 2012, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.114, DC 7354 (2015).

Initial Rating for Cirrhosis of the Liver

The record shows that the RO issued a rating decision in June 2012 that granted the Veteran's claim for service connection for cirrhosis of the liver, and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement in July 2012, and the RO issued both a statement of the case and a new rating decision in September 2012, wherein it increased the Veteran's initial rating from noncompensable to 10 percent as of the initial grant of service connection.  The Veteran filed a timely substantive appeal in October 2012.

Cirrhosis of the liver is rated at 100 percent where there is generalized weakness, substantial weight loss, and persistent jaundice, or; one of the following refractory to treatment: ascites (the accumulation of fluid in the peritoneal cavity), hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, DC 7312 (2015).

A 70 percent rating applies where there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks.  Id.

A 50 percent rating applies where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Id.

A 30 percent rating applies where there is portal hypertension and splenomegaly (abnormal enlargement of the spleen), with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  Id.

A 10 percent rating applies where there are symptoms such as weakness, anorexia, abdominal pain, and malaise.  Id.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that a higher rating is warranted for his cirrhosis of the liver.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for cirrhosis of the liver is not warranted.  Specifically, a rating in excess of 10 percent is not warranted under DC 7312 because, as the June 2012 VA examiner found, the Veteran does not have portal hypertension and splenomegaly; a history of one or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy; or generalized weakness, substantial weight loss, and persistent jaundice, or ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy refractory to treatment.  A private physician, Dr. Loo, found in September 2012 that the Veteran's liver could be causing his chronic abdominal pain.  The June 2014 VA examiner likewise found that the only symptom attributable to cirrhosis of the liver is daily abdominal pain.

Although the Veteran's stated at his September 2013 hearing that he has fluid retention that presents in his legs and ankle and feet along with weight loss, the Board finds that this is outweighed by the VA examiners' objective findings.

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating for the Veteran's cirrhosis of the liver in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.114, DC 7312 (2015).

Extraschedular Ratings

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hepatitis C and cirrhosis of the liver with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which those disabilities are rated, such as nausea, vomiting, right upper quadrant pain, and abdominal pain.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for rating his service-connected hepatitis C and cirrhosis of the liver is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An evaluation in excess of 10 percent prior to August 14, 2012, and in excess of 20 percent thereafter, for hepatitis C is denied.

An evaluation in excess of 10 percent for cirrhosis of the liver is denied.


REMAND

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.   38 C.F.R. § 4.16(b) (2015).

Here, the Veteran's service-connected disabilities are major depressive disorder and cognitive disorder associated with hepatitis C, rated 30 percent; hepatitis C, rated 20 percent; and cirrhosis of the liver associated with hepatitis C, rated 10 percent.  His combined rating is thus 50 percent.  38 C.F.R. § 4.25 (2015).  Consequently, he does not meet the threshold for a TDIU under 38 C.F.R. § 4.16(a).

The June 2012 VA examiner recorded that the Veteran has not worked since his initial diagnosis of hepatitis C in 1996, and the June 2014 VA examiner opined:

It is well-established in the medical literature that Hepatitis C and cirrhosis, as well as treatments such as Interferon, have psychiatric and cognitive sequelae, including depression and memory impairment....

In the opinion of this physician, based on working with him for several months, [the Veteran's] desire for medical and psychiatric treatment is quite genuine.  However, his cognitive impairment and depression/anxiety may limit his ability to provide a consistent and accurate history as well as to comply fully with necessary appointments and follow-up.

Given above, this current examiner opines there is objective documentation of cognitive [dysfunction] at least as likely as not related to his hepatitis C and that the cognitive issues related to his hepatitis C at least as likely as not preclude him from obtaining and maintaining gainful employment.

In light of 38 C.F.R. § 4.16(b), the Board must remand the Veteran's claim for TDIU due to service-connected disabilities for submission to the Director, Compensation Service, prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities (major depressive disorder and cognitive disorder, hepatitis C, and cirrhosis of the liver) that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the file, submit the Veteran's claim for a TDIU based on his service-connected major depressive disorder and cognitive disorder, hepatitis C, and cirrhosis of the liver to the Director, Compensation Service, for extra-schedular consideration.  The Director is invited to consider that the Veteran apparently has not worked since his initial diagnosis of hepatitis C in 1996, as well as the June 2014 VA examiner's statement quoted above.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


